DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant recites the term “ disclosed herein” ; terminologies as such should be avoided when composing the abstract. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “connecting part” reads as “a part (generic placeholder) for connecting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-3, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over KIeyn ( US 20200047959) in view of Owens (US 3189209, Scharf (US 3246784) , Hanafusa (US 20160052678), and Gaston (US 1188263)
Regarding claim 1, Kleyn discloses A cap structure (Fig.1), comprising: a main body (16) having an open end (Fig.1) , a close end (Fig.2) , an inner space defined by the open end (as shown, Fig.1), an inner wall thereof (30) and the close end (Fig.1) , and a connecting part (38) formed at the open end (Fig.4); an pad (20) disposed at an upper end of the inner space of the main body ( Fig.2) ; and lining (12)  disposed in the inner space of the main body (Fig.4).
Kleyn does not explicitly discloses the pad connected to the upper end of the inner space of the main body to be composed of material such as elastic but does suggest it can be made of various materials ([0015], e.g. laminated polymer sealing layer 32).
Owens is in the field of endeavor and discloses the use of elastic material for liners (Col.9, Line 15-21) due to their flexible deformation and elastic recovery.

Additionally, Kleyn-Owens does not disclose the second liner (12) being made out of stainless steel. 
Scharf is in the field of endeavor and discloses the use of stainless steel as a liner (Col.3, Line 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Kleyn-Owens to incorporate stainless steel as the material for second liner due to their resistance to corrosion while effectively keeping the content of the bottle contamination free.
The combination of Kleyn-Owens-Scharf does not explicitly disclose that the stainless steel liner is capable of moving within the elastic pad and the connecting part.
Hanafusa is in the field of endeavor and discloses the advantage of having a liner that is capable of moving within the cap body. Characteristic disclosed as such allows the cap to be impact resistant (Para 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kleyn-Owens-Scharf to allow the  stainless steel liner to move between the elastic pad and the connecting part for the purpose of making it drop impact resistant. 
The combination of Kleyn-Owens-Scharf-Hanafusa does not explicitly discloses a liner having a recess facing the open end of the main body.
Gaston is in the field of endeavor and discloses the use of recess in a disk that engages with the edge of bottle mouth (Page 3, line 39-43).

Additionally, the preamble recites “for a fragile bottle” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).

Regarding claim 2, Kleyn-Owens-Scharf-Hanafusa- Gaston discloses all the elements of claim 1. Additionally, Kleyn discloses the connecting part (38) of the main body is a thread section formed on the inner wall of the main body (Fig.4).

Regarding claim 3, Kleyn-Owens-Scharf-Hanafusa- Gaston discloses all the elements of claim 1. Additionally, Kleyn discloses the main body is further provided with a plurality of anti-slip protrusions at an outer periphery of the close end thereof (Fig.1 clearly shows the cap main body has anti slip protrusions at the outer periphery of the close end).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a metal body cap as disclosed by Hanafusa for the purpose of strengthening the cap.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn-Owens-Scharf-Hanafusa- Gaston as applied to claim 1 in view of Hans (US 3552591).

Regarding claim 4, Kleyn-Owens-Scharf-Hanafusa- Gaston discloses all the elements of claim 1. However, Kleyn-Owens-Scharf-Hanafusa- Gaston does not explicitly discloses that the periphery of the sealing recess of the stainless steel lining is formed with a bevel edge.
Hans is in the field of endeavor and discloses the use of bevel edge (Fig.2, alpha) on a disk (7) for the purpose of improving the sealing mechanism between the mouth of the bottle and the disk/liner (Col4, line 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kleyn-Owens-Scharf-Hanafusa- Gaston to incorporate a bevel edge on the stainless steel lining as taught by Hans in order to improve sealing between the mouth of the bottle and the disk/liner (Col4, line 58-65).





Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn-Owens-Scharf-Hanafusa- Gaston as applied to claim 1 in view of Besancon (FR 2795392).

Regarding claim 6, Kleyn-Owens-Scharf-Hanafusa- Gaston discloses all the elements of claim 1. However, Kleyn-Owens-Scharf-Hanafusa- Gaston does not explicitly discloses the use of stainless steel as material for the cap main body. 

Besancon discloses that the use of stainless steel is well known material for the construction of caps(Besancon, “In a known manner, said metal capsule is made from a sheet, for example stainless steel.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a stainless steel body for a cap as disclosed by Besancon for the purpose of strengthening the cap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emery (US 3664536) discloses the use of multiple liners in a closure.
Abbott (US 20070182563) discloses the use of multiple liners in a closure, anti-slip protrusion on the cap body as well as the cap having threads that connect to the mouth of the bottle for closing the bottle.
Boyden (US 0515990) discloses the use of elastic pad as liner in a metal cap.
Lake (1280767) discloses a disk that has beveled edge shown in figure 4.
Racine (US 6581793) discloses liners that are capable of moving within the cap body. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736